DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 15/448996 and 17/101933, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Claims 8 and 19 of the later-filed application (17/490840) each requires “the at least one of the first electromagnet, the second electromagnet, or the third electromagnet is configured to translate vertically relative to the body” (emphasis added), with this emphasized portion not supported by the prior-filed applications 15/448996 and 17/101933. Therefore claims 8 and 19 have priority to the effective filing date of 9/30/2021 for 17/490840.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 (dependent on claim 9) requires “the second magnet is configured to generate a magnetic field” (emphasis added), rendering the claim unclear as to whether this “magnetic field” is intended to be the same magnetic field generated from claim 9, or to a distinct magnetic field.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 17 (dependent on claim 16) requires only limitation “the third magnet is disposed above the second magnet”, which is an identical limitation of claim 16, thus claim 17 does not further limit the subject matter of claim 16.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 7, 9-12, 15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tatsumi et al (JP No. 06010125).
With respect to claim 1, Tatsumi discloses in figs. 5(a)-(b) a process chamber for processing a substrate [45] comprising a body having an interior volume and including a plasma generation chamber (i.e. ground adapter) [34] and a deposition chamber (i.e. sidewall) [38] extending from the ground adapter [34], a target [36] to be sputtered in the interior volume and supported by the ground adapter [34], a substrate support [40] disposed in the interior volume opposite the target [36] having a support surface configured to support the substrate [45], a collimator [43] between the target [36] and substrate support [40], a first electromagnet [35a] about the body adjacent to the ground adapter [34], a second electromagnet [42] disposed about the body and above the substrate support [40], the second electromagnets [42] entirely below the collimator [43] and spaced vertically below the first electromagnet [35a], and a third electromagnet [35b] disposed about the body and spaced vertically between the first and second electromagnets [35a],[42] (machine translation para 0050-0058). The first electromagnet [35a] is fully capable of forming a magnetic field to direct ions vertically through the collimator [43], the second electromagnet [42] is fully capable of forming a magnetic field to direct ions vertically toward the support surface, and the third electromagnet [35b] is fully capable of forming a magnetic field to direct ions vertically toward the support surface.
With respect to claim 2, Tatsumi further discloses a first power source coupled to the target [36] to electrically bias the target [36], and a second power source coupled to the substrate support [40] to electrically bias the substrate support [40] (para 0041-0064), with fig. 3(a) depicting a DC power source [18] applying a bias to the collimator [12].
With respect to claim 7, Tatsumi further depicts in figs. 5(a)-(b) the first electromagnet [35a] above a substrate-facing surface of the collimator [43].
With respect to claims 9-11, Tatsumi discloses in figs. 5(a)-(b) a process chamber for processing a substrate [45] comprising a body having an interior volume that includes a central portion surrounded by a peripheral portion, a target [36] to be sputtered in the interior volume, a substrate support [40] disposed in the interior volume opposite the target [36] having a support surface configured to support the substrate [45], a collimator [43] between the target [36] and substrate support [40], a first electromagnet [35a] about the body proximate the collimator [43], a second electromagnet [42] disposed about the body and above the substrate support [40] and entirely below the collimator [43] and spaced vertically below the first electromagnet [35a], and a third electromagnet [35b] disposed about the body and spaced vertically between the first and second electromagnets [35a],[42] (machine translation para 0050-0058). The first, second, and third electromagnets [35a],[35b],[42] are fully capable of forming respective magnetic fields to redistribute ions from the peripheral portion to the central portion and over the substrate [45].
With respect to claim 12, Tatsumi further discloses a first power source coupled to the target [36] to electrically bias the target [36], and a second power source coupled to the substrate support [40] to electrically bias the substrate support [40] (para 0041-0064), with fig. 3(a) depicting a DC power source [18] applying a bias to the collimator [12].
With respect to claim 15, the second electromagnet [35b] of Tatsumi is fully capable of generating a magnetic field having magnetic fields directed toward a center of the support surface.
With respect to claim 18, Tatsumi further depicts in figs. 5(a)-(b) the first electromagnet [35a] above a substrate-facing surface of the collimator [43].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tatsumi et al (JP No. 06010125) as applied to claims 2 and 12 above, and further in view of Vesci et al (US Patent No. 7,561,015).
With respect to claims 3 and 13, the reference is cited as discussed for claims 2 and 12. However Tatsumi is limited in that a magnetron disposed above the target and configured to form an annular plasma in the interior volume is not suggested.
Vesci teaches in fig. 1 a prior art process chamber [10] comprising a target [18] opposite a substrate [12] of a given diameter, a set of magnets [50] about a body of the process chamber [10], the process chamber [10] having a magnetron [30] disposed above the target [18] configured to rotate a plurality of magnets [34],[36] about a central axis [40] of the process chamber [1] to form an annular plasma [32] in an interior volume of the process chamber [10] (col. 1, lines 67; col. 2, lines 1-22). Vesci cites the advantages of the magnetron configured to form the annular plasma as greatly enhancing sputtering by trapping electrons and to produce a high-density plasma against the target and more uniformly sputter the target (col. 1, lines 33-45).
It would have been obvious to one of ordinary skill in the art to incorporate the magnetron configured to rotate of Vesci into the process chamber of Tatsumi to gain the advantage of producing a high-density plasma against the target and more uniformly sputter the target.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tatsumi et al (JP No. 06010125) and Vesci et al (US Patent No. 7,561,015) as applied to claims 3 and 13 above, and further in view of Hurwitt et al (US Patent No. 5,126,028).
With respect to claims 4 and 14, the combination of references Tatsumi and Vesci is cited as discussed for claims 3 and 13. However the combination of references Tatsumi and Vesci, is limited in that a controller configured to control process elements (i.e. power sources, magnetron, electromagnets, etc.) of the combination of references is not specifically suggested.
Hurwitt teaches in fig. 2 a microprocessor (i.e. controller) [175] configured to seemingly control all process elements of a sputtering apparatus, such as target and substrate power, magnetron and generated magnetic field placement along with timing and application of electrical parameters (abstract; col. 3, lines 29-37; col. 6, lines 7-8). Hurwitt cites the advantage of the controller as monitoring and controlling parameters associated with sputter deposition (col. 5, lines 16-50).
It would have been obvious to one of ordinary skill in the art to incorporate the controller of Hurwitt to control the process chamber of the combination of references to gain the advantage of monitoring and controlling process elements associated with sputter deposition of the combination of references.
In summary, the combination of references Tatsumi, Vesci, and Hurwitt has Tatsumi teaching in figs. 3(a) and 5(a)-(b) the process chamber comprises the process elements of the collimator [43] biased by the DC power source, the first, second, third electromagnets [35a],[35b],[42], the first power source coupled to the target [36] to electrically bias the target [36], and the second power source coupled to the substrate support [40] to electrically bias the substrate support [40] (machine translation para 0041-0064), and Vesci teaching in fig. 1 the process chamber comprises the process elements of the magnetron [30] generating the annular plasma [32] (col. 1, lines 67; col. 2, lines 1-22). Hurwitt teaches the controller configured to control the process elements of Tatsumi and Vesci,, with the claim requirement of “a controller configured to control the magnetron to form the annular plasma, the first power source and the second power source to respectively bias the target and the substrate support relative to each other to maintain the annular plasma formed over the collimator and, while maintaining the annular plasma over the collimator, controlling the collimator power source to bias the collimator to control a ratio of ions and neutrals of sputter material through the collimator, the first electromagnet to guide the ions through the collimator, and the second electromagnet to guide the ions toward a center of the support surface’ relating to the intended functioning of the claimed controller, with the controller of the combination of references configured to be fully capable of operating in the claimed manner.
Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tatsumi et al (JP No. 06010125).
With respect to claims 8 and 19, Tatsumi depicts in figs. 5(a)-(b) the first, second, and third electromagnets [35a],[35b],[42] around the body (para 0051-0052). Although Tatsumi does not specify whether each of the first, second, and third electromagnets [35a],[35b],[42] is separable or removable, it has been held that if it is considered desirable for any reason to obtain access to each of the first, second, and third electromagnets [35a],[35b],[42] it would be obvious to make each removable for that purpose (MPEP 2144.03, IV, C). In this case, it would be desirable to have each of the first, second, and third electromagnets [35a],[35b],[42] be removable in order for maintenance and/or replacement for each of the first, second, and third electromagnets [35a],[35b],[42]. Thus by having each of the first, second, and third electromagnets [35a],[35b],[42] be removable allows for each of the first, second, and third electromagnets [35a],[35b],[42] to be fully capable of moving (i.e. translating) via hand or automation in vertical and/or horizontal directions with respect to the body of the process chamber.
Claims 5-6, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tatsumi et al (JP No. 06010125).
With respect to claims 5-6 and 16-17, Tatsumi depicts in figs. 5(a)-(b) the third electromagnet [35b] above both a top-surface of the collimator [43] and the second electromagnet [42] in order for sputter deposition and cleaning (machine translation para 0054-0061). Although Tatsumi does not explicitly suggest a surface of the third electromagnet [35b] being below the top-surface of the collimator [43], it has been held that adjustability, where needed, is not a patentable advance, and would be obvious because there is an art-recognized need for adjustment (MPEP 2144.03, IV, D). In this case, making the third electromagnet [35b] adjustable to be above or below the top-surface of the collimator [43] would be obvious in order to yield the predictable result of optimizing the sputter deposition and cleaning.
With respect to claim 20, Tatsumi discloses in figs. 5(a)-(b) a process chamber for processing a substrate [45] comprising a body having an interior volume that includes a central portion surrounded by a peripheral portion, a target [36] to be sputtered in the interior volume, a substrate support [40] disposed in the interior volume opposite the target [36] having a support surface configured to support the substrate [45], a collimator [43] between the target [36] and substrate support [40], a first electromagnet [35a] about the body proximate the collimator [43], a second electromagnet [42] disposed about the body and above the substrate support [40] and entirely below the collimator [43] and spaced vertically below the first electromagnet [35a], and a third electromagnet [35b] disposed about the body and spaced vertically between the first and second electromagnets [35a],[42] (machine translation para 0050-0058). Figs. 5(a)-(b) further depict the third electromagnet [35b] above both a top-surface of the collimator [43] and the second electromagnet [42] in order for sputter deposition and cleaning (machine translation para 0054-0061). Although Tatsumi does not explicitly suggest a surface of the third electromagnet [35b] being below the top-surface of the collimator [43], it has been held that adjustability, where needed, is not a patentable advance, and would be obvious because there is an art-recognized need for adjustment (MPEP 2144.03, IV, D). In this case, making the third electromagnet [35b] adjustable to be above or below the top-surface of the collimator [43] would be obvious in order to yield the predictable result of optimizing the sputter deposition and cleaning. The first electromagnet [35a] is fully capable of forming a magnetic field having substantially vertical magnetic field lines in the peripheral portion of the interior volume, the second electromagnet [42] is fully capable of forming a magnetic field having magnetic field lines directed toward a center of the support surface, and the third electromagnet [35b] is fully capable of forming a magnetic field having magnetic field lines directed inward and downward toward the central portion and toward the center of the support surface.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,037,768. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the US Patent are narrower in scope than the claims of the current invention, and encompass the subject matter of the current claims. Therefore, any reference meeting the limitations set forth in claims 1-8 of the US Patent would also meet the requirements set forth in claims 1-20 of the current invention.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 and 20 of U.S. Patent No. 9,953,813 in view of US Patent No. 8,920,613, US 20140251789, US Patent No. 5,126,028, US Patent No. 6,368,469, and/or JP No. 06010125. Although the claims at issue are not identical, they are not patentably distinct from each other because each requires a processing chamber, comprising a chamber body and a lid assembly disposed on the chamber body defining a processing region within the chamber body beneath the lid assembly a target disposed under the lid assembly, a magnetron assembly above the target that one of ordinary skill in the art of sputtering would readily recognize rotates in order to uniformly sputter the target, a collimator disposed in the processing region, a power source coupled to the collimator, and a first set of magnets disposed around the chamber body above the collimator, and a second set of magnets disposed around the chamber body and below the collimator that together create a guidance magnetic field that is substantially orthogonal to the collimator and substrate support, a bias power coupled to a substrate support disposed in the processing chamber, with at least US Patent No. 8,920,613 teaching in fig. 5 the first set of magnets at a height above a target-facing surface of the electrode, the second set of magnets at a height above a substrate, and the third set of magnets at a height even with or below a substrate-facing surface of the electrode or collimator, the third set of magnets also at a height above a bottom surface of the second set of magnets and below the first set of magnets to include a third set of magnets even with or below the collimator to reduce azimuthal etch non-uniformity, wherein only three sets of magnets is suggested at col. 2, lines 50-67, col. 3, lines 14-26, and col. 7, lines 32-65, such that the combination of US Patent No. 9,953,813 with US Patent No. 8,920,613 and US Patent No. 5,126,028 renders a process chamber with a controller fully capable of the first set of magnets generating the magnetic field having substantially vertical magnetic field lines in the peripheral portion of the interior volume in addition to a distance from the central axis to an innermost position of the plurality of magnets is substantially equal to or greater than the given diameter by simply using a smaller diameter substrate, thus resulting in little to no sputtered material existing above the substrate during use, as evidenced by Applicant’s published Specification at para 0035 teaching that radius of rotation of the magnetron being greater than a radius (i.e. diameter) of the substrate ensures little to no sputtered material existing above the substrate (MPEP 2112.01, Section I). Similarly US 20140251789, US Patent No. 6,368,469, and/or JP No. 06010125 teach various embodiments that render it obvious as stated above to have the first set of magnets be in a plane of a substrate-facing surface of the target, and have the second set of magnets be entirely below both the collimator and third set of magnets.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815. The examiner can normally be reached Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A BAND/Primary Examiner, Art Unit 1794